ACCEPTED
                                                                                         03-14-00570-CR
                                                                                                4759355
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/3/2015 1:27:02 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                       §         DISTRICT 4/3/2015
                                                              COURT      OF PM
                                                                      1:27:02
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




  SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 31 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and filed his brief with the Court on February 2, 2015. The State’s brief is currently

due on April 3, 2015.

                                         II.

      Mr. Clayten Hearrell is handling this appeal for the State. Since the Court

granted the First Motion for Extension, Mr. Hearrell had a trial involving

aggravated robbery in early March. He had oral argument before the Court in 03-

                                          1
13-00347-CR on March 25, 2015. He had a trial involving Possession of a

Controlled Substance at the end of March, and beginning on April 6th, he will have

a juvenile murder jury trial expected to last two weeks. Although he has performed

additional research, Mr. Hearrell has not yet had an opportunity to complete the

State’s brief in this case, and in light of the foregoing, the State respectfully

requests that the Court grant him a 31-day extension to file the Appellee’s Brief.

This is the second extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 31 days, until May 4, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Second Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant ERIC

BYRON CRAYTON’s attorney of record in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov e-filing service this 3rd day of April, 2015.



                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3